Case: 4:16-cv-01357-NCC Doc. #: 199 Filed: 05/07/21 Page: 1 of 2 PageID #: 2579


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                   )
JESSICA HICKLIN,                   )
                                   )
    Plaintiff,                     )
                                   )
v.                                 )                          Case No. 4:16-CV-01357-NCC
                                   )
ANNE PRECYNTHE, JOAN               )
REINKEMEYER, CINDY GRIFFITH,       )
STAN PAYNE, SCOTT O’KELLY, L.P.C., )
LATOYA DUCKWORTH, and              )
CORIZON, LLC.,                     )
                                   )
    Defendants.                    )

                                              ORDER

       This matter is before the Court on a dispute regarding the Permanent Injunction entered

in this action. Specifically, Plaintiff argues that she is being denied access to a medically

necessary presurgical consult for gender reassignment surgery, as well as the surgery itself, in

violation of the Permanent Injunction. The Court held a status conference at the request of the

parties on May 6, 2021. At the conference, the Court heard arguments from the parties on a

briefing and discovery schedule to address this issue. The Court finds that initial briefing

regarding whether this matter falls within the scope of the Permanent Injunction is warranted

prior to potentially setting a more expansive briefing and discovery schedule addressing the

underlying issue of whether this treatment is medically necessary. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s counsel shall provide counsel for the

MDOC Defendants’ any necessary medical records and other information in their possession

regarding the dispute, as addressed during the Status Conference, on or before May 13, 2021.

       IT IS FURTHER ORDERED that Plaintiff shall file a Motion to Clarify the Permanent
Case: 4:16-cv-01357-NCC Doc. #: 199 Filed: 05/07/21 Page: 2 of 2 PageID #: 2580


Injunction on or before May 27, 2021 only addressing whether, if deemed medically necessary, a

presurgical consult and subsequent sex reassignment surgery would be covered by the scope of

the Permanent Injunction issued in this case. Defendants shall respond to the Motion to Clarify

on or before June 10, 2021, and Plaintiff may file a reply brief on or before June 17, 2021.

Briefs shall not exceed 15 pages or include any exhibits. The Court will set additional deadlines,

if necessary, after resolution of this threshold matter.



       Dated this 7th day of May, 2021.


                                                           /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
